Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 1 of 32 Page ID
                                #:10317


 1   MICHAEL A. JACOBS (CA SBN 111664)
     THOMAS J. PARDINI (CA SBN 313401)
 2   MORRISON & FOERSTER LLP
     425 Market Street
 3   San Francisco, CA 94105-2482
     Telephone: (415) 268-7000
 4   Facsimile: (415) 268-7522
     mjacobs@mofo.com; tpardini@mofo.com
 5
     BENJAMIN J. FOX (CA SBN 193374)
 6   RYAN J. MALLOY (CA SBN 253512)
     SOO J. PARK (CA SBN 300988)
 7   MORRISON & FOERSTER LLP
     707 Wilshire Boulevard, Suite 6000
 8   Los Angeles, CA 90017-3543
     Telephone: (213) 892-5200
 9   Facsimile: (213) 892-5454
     bfox@mofo.com; rmalloy@mofo.com;
10   spark@mofo.com
11   Attorneys for Defendants
     QUIBI HOLDINGS, LLC, WNDRCO HOLDINGS,
12   LLC, QBI HOLDINGS, LLC, NEW QBI, LLC,
     JEFFREY KATZENBERG, CLIFTON L. SMITH,
13   JR., JOSEPH BURFITT, ROBERT A. POST, JR.,
     ERIC BUEHL, and BLAKE BARNES
14
15
                          UNITED STATES DISTRICT COURT
16
                        CENTRAL DISTRICT OF CALIFORNIA
17
                                   WESTERN DIVISION
18
19   QUIBI HOLDINGS, LLC,                  Case No.: 2:20-CV-02250-CAS-SK
20                    Plaintiff,           JOINT STIPULATION
21                                         REGARDING QUIBI’S MOTION TO
          v.                               COMPEL PRODUCTION OF
22                                         DOCUMENTS
     INTERLUDE US, INC. d/b/a EKO;
23   and JBF INTERLUDE 2009 LTD. –         [Discovery Document: Referred to
     ISRAEL,                               Magistrate Judge Steve Kim]
24                    Defendants,
25                                         Judge:   Hon. Steve Kim
                                           Date:    March 10, 2021
26                                         Time:    10:00 AM
                                           Crtrm:   540
27
28
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 2 of 32 Page ID
                                #:10318


 1   JBF INTERLUDE 2009 LTD –              Case No.: 2:20-CV-02299-CAS-SK
     ISRAEL, and INTERLUDE U.S.,           (CONSOLIDATED)
 2   INC., d/b/a eko,
                                           Fact Discovery Cutoff: Sept. 14, 2021
 3                    Plaintiffs,          Expert Discovery Cutoff: Jan. 11, 2022
                                           Pretrial Conference: March 28, 2022
 4         v.                              Trial: April 19, 2022
 5   QUIBI HOLDINGS, LLC, WNDRCO
     HOLDINGS, LLC, QBI HOLDINGS,
 6   LLC, NEW QBI, LLC, CLIFTON J.
     SMITH, JOSEPH BURFITT,
 7   ROBERT A. POST, JR., BLAKE
     BARNES, ERIC BUEHL, AND
 8   JEFFREY KATZENBERG,
 9                    Defendants.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 3 of 32 Page ID
                                #:10319


 1                                         TABLE OF CONTENTS
 2                                                                                                                     Page
 3   I.     QUIBI’S INTRODUCTORY STATEMENT ................................................. 1
 4          A.      Summary of Arguments ........................................................................ 1
 5          B.      Quibi’s Repeated Efforts to Obtain Discovery ..................................... 2
 6          C.      Quibi’s Requested Relief ...................................................................... 3
 7   II.    EKO’S INTRODUCTORY STATEMENT.................................................... 4
 8   III.   ISSUES IN DISPUTE ..................................................................................... 6
 9          A.      Dicovery Related to Eko’s Financial Backer, Elliot Mangement,
                    Including Their Discussions of the Merits of Eko’s Claims................. 6
10
                    1.       Quibi’s Request for Production No. 14 ...................................... 6
11
                             a.        Quibi’s Arguments Regarding RFP No. 14 ..................... 7
12
                             b.        Eko’s Arguments Regarding RFP No. 14 ........................ 9
13
                    2.       Quibi’s Request for Production No. 15 .................................... 11
14
                             a.        Quibi’s Arguments Regarding RFP No. 15 ................... 13
15
                             b.        Eko’s Arguments Regarding RFP No. 15 ...................... 15
16
                    3.       Quibi’s Request for Production No. 16 .................................... 17
17
                             a.        Quibi’s Arguments Regarding RFP No. 16 ................... 18
18
                             b.        Eko’s Arguments Regarding RFP No. 16 ...................... 19
19
            B.      Discovery Concerning Other Non-Privileged Evaluations of
20                  Eko’s Claims and the Technology at Issue ......................................... 20
21                  1.       Quibi’s Request For Production No. 104 ................................. 20
22                           a.        Quibi’s Arguments Regarding RFP No. 104 ................. 21
23                           b.        Eko’s Arguments Regarding RFP No. 104 .................... 21
24          C.      Discovery as to Other Products That Allegedly Practice Eko’s
                    Invention ............................................................................................. 23
25
                    1.       Quibi’s Request For Production No. 124 ................................. 23
26
                             a.        Quibi’s Arguments Regarding RFP No. 124 ................. 24
27
                             b.        Eko’s Arguments Regarding RFP No. 124 .................... 25
28

                                                           i
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 4 of 32 Page ID
                                #:10320


 1   I.    QUIBI’S INTRODUCTORY STATEMENT
 2         Quibi seeks discovery that Eko has withheld related to the merits and value
 3   of its trade secret misappropriation and patent infringement claims. Quibi has
 4   sought relevant documents since August 2020, and the parties have held numerous
 5   meet and confers. The parties were able to resolve many issues, but are at an
 6   impasse as to three “buckets” of requests for production of documents. Quibi has
 7   exhausted all other options and now seeks a Court order to enforce Eko’s discovery
 8   obligations.
 9         A.       Summary of Arguments
10         Eko refuses to provide documents and communications with its financer and
11   backer, Elliott Management, responsive to Requests for Production Nos. 14-16.
12   These documents, including Eko’s non-privileged communications concerning the
13   merits of Eko’s claims, are relevant to the value of the lawsuit and Eko’s underlying
14   technology as well as the extent to which Elliott is controlling the litigation, which
15   in turn will be relevant to Quibi’s attorney’s fee and cost claim. Before the hearing
16   on Eko’s first motion for preliminary injunction, Eko pitched to the Wall Street
17   Journal and Deadline stories that described Elliot Management’s equity stake in
18   Eko and its front-seat role in driving Eko’s unusual litgation strategies. (Fox Decl.,
19   Exs. A and B.) Elliott proclaimed its familiarity with the merits, with the media
20   reporting that Elliott’s “agreement with Eko reflects its belief in Eko’s legal case
21   and in the company’s technology.” (Ex. A at 7.) The numerous press stories could
22   only have been placed by Eko or Elliott—yet both have steadfastly refused to
23   provide any discovery as to the communications between them concerning the
24   merits of the litigation or Eko and Elliott’s relationship.1
25         Eko and Elliott’s use of the media to boast about Elliott’s involvement and to
26
27         1
              Elliott has pending before this Court a motion to quash subpoenas to Elliott,
     its principal, Paul Singer, and Terry Kassel, seeking substantially similar
28   information to that at issue here. (Case No. 2:21-mc-00016 CAS(SKx).)
                                              1
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 5 of 32 Page ID
                                #:10321


 1   seek to pressure and embarrass Quibi has been extraordinary. For example, a
 2   reporter contacted Quibi CEO Meg Whitman during the middle of her deposition
 3   for comment on a story which declared that Eko’s lawsuit was “being financed by
 4   Elliott Management, whose founder and president, PAUL SINGER, is one of the
 5   most influential powerbrokers in the Republican Party.” (Ex. C.) The article
 6   asserted that the lawsuit, if it “isn’t settled in the coming months,” could “imperil” a
 7   potential political appointment in the Biden Administration. (Id.) The date of
 8   Ms. Whitman’s deposition had not been made public, yet the Politico article
 9   reported on it that same day—apparently based on Eko’s belief that the deposition
10   and Mr. Singer’s involvement in the case would embarrass Ms. Whitman.
11         Eko’s public statements about Elliott’s involvement—and the threat it
12   allegedly poses to Quibi’s executives—suggest Elliott’s role goes beyond a typical
13   litigation funder. In any event, Eko’s disclosures to Elliott concerning the merits
14   are discoverable, just like Eko’s statements about the case to any other third party.
15         Eko also has refused to produce other categories of documents related to its
16   investigation and analysis of Quibi’s alleged infringement or Eko’s practice of the
17   asserted patents. (Quibi’s Request Nos. 104 and 124.) These requested documents
18   are relevant to the scope of Eko’s asserted patents and Eko’s decision to file the
19   litigation. As discussed in the following sections, no valid basis exists for Eko to
20   hide documents that are responsive to these requests.
21         B.     Quibi’s Repeated Efforts to Obtain Discovery
22         Pursuant to this Court’s orders instructing increased cooperation in light of
23   the judicial emergency caused by the pandemic (2299 Dkt. 315 and 332), Quibi
24   made every effort to obtain this discovery before filing this motion:
25         a.     Meet and Confer Efforts. Quibi has sought proper discovery responses
26   from Eko since October 20, 2020. (Ex. D.) Eko subsequently agreed to
27   supplement its written responses, but its November 17 supplemental responses
28   remained deficient. Quibi again tried to elicit proper responses and responsive

                                             2
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 6 of 32 Page ID
                                #:10322


 1   productions on December 22, 23, and 31. (Exs. E-G.) On January 8, Eko agreed to
 2   amend its responses again, but did not indicate it would withdraw its objections to
 3   requests for which it refused to produce any documents. (Ex. H.) Quibi sent a
 4   letter on January 15, 2021 to address Eko’s refusal to produce any documents
 5   responsive to Quibi’s Requests for Production Nos. 11, 14-16, 42, 101, 104, and
 6   124. (Ex. I.) Quibi not only explained the relevance of the documents these
 7   Requests seek, but also offered modifications to Request Nos. 14 and 15 as a
 8   compromise. (Id. at 58.) Eko responded on January 22, 2021, but did not withdraw
 9   its objections. (Ex. J.) The parties held a final meet and confer on January 26,
10   2021. Parties were able to reach a compromise as to Request Nos. 11, 42, and 101,
11   but Eko maintained relevance and privilege objections to Request Nos. 14-16, 104,
12   and 124 despite Quibi’s explanations. (Ex. K.)
13            b.    ESI Production Discussions. Quibi proposed the following ESI search
14   term, specifically designed to locate documents related to Requests for Production
15   Nos. 14-16: “Elliott Management” OR *@elliott* OR (Elliott* w/50 (Paul* OR
16   Singer* OR Jon* OR Pollock* OR Terry* OR Kassel*)). (Ex. L.) During a meet
17   and confer on January 11, 2021, Eko reiterated that it would not produce any
18   documents responsive Request Nos. 14-16. (Ex. M.)
19            c.    Third Party Discovery. Quibi sought discovery directly from Elliott
20   Management and its executives Paul Singer and Terry Kassel, negotiating a
21   subpoena return date of January 19, 2021. (Ex. N.) Elliott filed a motion to quash,
22   and that motion has been transferred from S.D.N.Y. to this district. Quibi will
23   oppose Elliott’s motion by February 18, 2021, pursuant to the Court’s scheduling
24   order.
25            C.    Quibi’s Requested Relief
26            Eko’s refusals to produce documents responsive to Requests Nos. 14–16,
27   104, and 124 are improper. Quibi asks that the Court overrule Eko’s objections to
28   these Requests and order Eko to produce all responsive documents within ten days.

                                             3
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 7 of 32 Page ID
                                #:10323


 1   II.   EKO’S INTRODUCTORY STATEMENT
 2         Quibi’s Motion seeks discovery plainly not relevant to prove any claim or
 3   defense in this action. Purportedly, the discovery may support of an anticipated
 4   fees motion. However, Quibi provides no explanation as to why the discovery is
 5   relevant to a future fees motion to which it may be entitled to file only if it is the
 6   prevailing party. Nor does Quibi address eko’s privilege objections. In fact,
 7   Quibi’s introduction predominantly consists of bluster about third party media
 8   speculation and Quibi’s beliefs about eko’s motives, which merely reveals Quibi’s
 9   true motives for seeking discovery regarding litigation funding – Quibi seeks only
10   to harass eko and its litigation funder.
11         The only reason Quibi has advanced for the relevance of documents related
12   to litigation funding is “Quibi’s attorney’s fee and cost claim.” ButQuibi has not
13   provided any explanation as to how these documents could be relevant to a claim to
14   attorneys’ fees, nor does Quibi cite any cases that even suggest such relevance.
15   Indeed, Quibi has cited to not a single case in which discovery of documents related
16   to litigation funding was allowed. In each, discovery was denied because the court
17   found the requested discovery either privileged or not relevant.
18         Quibi also purports to seek to compel eko to produce “documents related to
19   its investigation and analysis of Quibi’s alleged infringement or Eko’s practice of
20   the asserted patents.” This is false. The Requests Quibi moves on (Request Nos.
21   104 and 124) relate not to Quibi’s infringement or eko’s practice of the asserted
22   patents, but to possible infringement by unrelated third parties. In fact, Quibi has
23   served other Requests seeking the details of eko’s investigation of Quibi’s
24   infringement, and, in response to those Requests, eko has agreed to produce
25   documents providing “evidence supporting the factual bases for eko’s allegations”
26   of Quibi’s infringement. See, e.g., Request Nos. 72 (documents related to eko’s
27   investigation into Quibi’s misappropriation of eko’s trade secret), 106 (documents
28   related to eko’s investigation into Quibi’s infringement of the ’765 patent), 107

                                                4
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 8 of 32 Page ID
                                #:10324


 1   (documents related to eko’s investigation into Quibi’s infringement of the ’220 and
 2   ’066 patents), and 108 (documents related to eko’s investigation into Quibi’s
 3   infringement of the ’220 patent). In addition, Quibi has served other Requests on
 4   eko seeking information about eko’s practice of the asserted patents and, again, eko
 5   has agreed to provide the requested documents. See, e.g., Request No. 118
 6   (documents related to whether the eko products practice eko’s patents). But eko’s
 7   investigation as to whether unrelated third parties are or may be infringing eko’s
 8   patents is work product, subject to attorney-client privilege, and not relevant to
 9   claims and defenses in this action,
10         Furthermore, despite Quibi’s protestations to the contrary, Quibi has not
11   engaged in repeated efforts to obtain responses to the Requests it presents in this
12   Motion. In fact, the first mention Quibi made of any substantive issue with eko’s
13   refusal to produce documents in response to these Requests was in Quibi’s January
14   15, 2021 letter. Fox Decl., Ex. J. Prior communications were limited to Quibi’s
15   unsubstantiated assertion that eko relied on general objections and its equally
16   unsubstantiated position that eko failed to comply with the Federal Rules of Civil
17   Procedure by not stating with specificity whether it was withholding any
18   documents. Id., Exs. H, I. Eko disagrees with those positions, but, more to the
19   point, Quibi has been in possession of eko’s responses and objections to the
20   Requests that are the subject of this Motion since September 8, 2020. Yet Quibi
21   first raised an issue with eko’s refusal to produce documents in response to these
22   Requests on January 15, 2021. To the extent Quibi seeks to paint eko’s
23   participation in the discovery process as less than cooperative, eko respectfully
24   disagrees. The record of communications between the parties speaks for itself.
25         Quibi’s Motion seeks to compel the production of irrelevant, privileged and
26   work product documents. Quibi’s Motion also misrepresents the scope of the
27   Requests it moves on and fails to inform the Court that eko has already agreed to
28   produce documents that are responsive to what Quibi misleadingly represents to the

                                             5
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 9 of 32 Page ID
                                #:10325


 1   Court it is seeking. Quibi’s Motion should be denied.
 2   III.   ISSUES IN DISPUTE
 3          A.    Dicovery Related to Eko’s Financial Backer, Elliot Mangement,
                  Including Their Discussions of the Merits of Eko’s Claims
 4
                  1.     Quibi’s Request for Production No. 14
 5
     QUIBI’S REQUEST FOR PRODUCTION NO. 14:
 6
            All documents relating to any financing Eko is receiving or considered
 7
     receiving in connection with the Litigation.
 8
     EKO’S RESPONSE TO REQUEST FOR PRODUCTION NO. 14:
 9
            Eko objects to this Request to the extent it seeks the production,
10
     identification, or disclosure of information protected by the attorney-client
11
     privilege, work-product doctrine, or any other applicable privilege or immunity.
12
     Eko objects to this Request on the ground that it is overly broad and/or unduly
13
     burdensome because it seeks production of “all” documents relating to the subject
14
     matter of the Request. Eko objects to this Request because the term “relating to” is
15
     overbroad and not limited to documents and information relevant to, and reasonably
16
     and proportionally directed to, the claims and defenses at issue in this case. Eko
17
     objects to this Request as overly broad and unduly burdensome to the extent it is
18
     not relevant to any claim or defense of any party, not reasonably calculated to lead
19
     to the discovery of admissible evidence, and/or not proportional to the needs of the
20
     case. See MLC Intellectual Prop., LLC v. Micron Tech., Inc., No. 14-CV-03657-SI,
21
     2019 WL 118595, at *2 (N.D. Cal. Jan. 7, 2019) (denying discovery related to third
22
     party litigation funding as “not relevant”); Benitez v. Lopez, No. 17-CV-3827-SJ-
23
     SJB, 2019 WL 1578167, at *2 (E.D.N.Y. Mar. 14, 2019) (same); VHT, Inc. v.
24
     Zillow Grp., Inc., No. C15-1096JLR, 2016 WL 7077235, at *1 (W.D. Wash. Sept.
25
     8, 2016) (same); Yousefi v. Delta Elec. Motors, Inc., No. C13-1632RSL, 2015 WL
26
     11217257, at *2 (W.D. Wash. May 11, 2015) (“Whether plaintiff is funding this
27
     litigation through savings, insurance proceeds, a kickstarter campaign, or
28

                                             6
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 10 of 32 Page ID
                                 #:10326


  1   contributions from the union is not relevant to any claim or defense at issue.”). Eko
  2   objects to this Request to the extent it is duplicative of other Requests.
  3         Subject to and without waiver of the foregoing general and specific
  4   objections, eko will not produce documents in response to this Request.
  5   EKO’S SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION
  6   NO. 14:
  7         Eko further responds that it will not produce documents in response to this
  8   Request because it is disproportionate to the needs of the case and the documents
  9   requested are not relevant to any party’s claims or defenses. See, e.g., MLC
 10   Intellectual Prop., LLC v. Micron Tech., Inc., No. 14-CV-03657-SI, 2019 WL
 11   118595, at *2 (N.D. Cal. Jan. 7, 2019) (denying discovery related to third party
 12   litigation funding as “not relevant”); Benitez v. Lopez, No. 17-CV-3827-SJ-SJB,
 13   2019 WL 1578167, at *2 (E.D.N.Y. Mar. 14, 2019) (same); VHT, Inc. v. Zillow
 14   Grp., Inc., No. C15-1096JLR, 2016 WL 7077235, at *1 (W.D. Wash. Sept. 8,
 15   2016) (same); Yousefi v. Delta Elec. Motors, Inc., No. C13-1632RSL, 2015 WL
 16   11217257, at *2 (W.D. Wash. May 11, 2015) (“Whether plaintiff is funding this
 17   litigation through savings, insurance proceeds, a kickstarter campaign, or
 18   contributions from the union is not relevant to any claim or defense at issue.”).
 19                       a.     Quibi’s Arguments Regarding RFP No. 14
 20         Eko’s documents relating to any financing it is receiving in connection with
 21   the litigation are relevant to establish the value of the litigation and the technology
 22   at issue, and therefore discoverable. District courts in the Ninth Circuit have
 23   ordered productions of such documents. In Impact Engine, the court concluded that
 24   documents related to litigation funding were relevant to “(1) establish the value of
 25   the patents at issue; (2) obtain statements made by Impact Engine regarding the
 26   patents at issue; and (3) refute potential trial themes.” Impact Engine, Inc. v.
 27   Google LLC, 2020 U.S. Dist. LEXIS 145636, at *4 (S.D. Cal. Aug. 12, 2020).
 28   Similarly, in Continental Circuits, the court found that litigation funding agreement

                                              7
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 11 of 32 Page ID
                                 #:10327


  1   are relevant and discoverable because it “likely contain[s] financial information
  2   related to the value of the litigation, and therefore to the value of the allegedly
  3   infringed patents.” Continental Circuits LLC v. Intel Corp., 435 F. Supp. 3d 1014,
  4   1019 (D. Ariz. 2020).
  5         Eko’s financial arrangement with Elliott is also discoverable because Eko
  6   and Elliott have put it squarely in the public eye. Eko has made it clear in the press
  7   that Elliott Management is financing the litigation, and that in doing so, Elliott’s
  8   executive Paul Singer “will be taking on Mr. Katzenberg, one of Hollywood’s
  9   biggest names and fiercest competitors.” (Ex. A at 7 [The Wall Street Journal].) In
 10   Nelson, the court ordered production of the plaintiff’s fee agreements when a
 11   market competitor was funding plaintiff’s litigation. Nelson v. Millennium Labs,
 12   Inc., 2013 WL 11687684, at *5-6 (D. Ariz. May 17, 2013). Here, too, Quibi is
 13   entitled to discovery related to financing that Mr. Singer provided to Eko.
 14         Eko’s cited cases support Quibi’s position. In MLC, the court found that
 15   litigation funding agreements could be discoverable in some contexts, such as
 16   “when there was a specific, articulated reason to suspect bias or conflicts of
 17   interest.” MLC Intellectual Prop., LLC v. Micron Tech., Inc., 2019 WL 118595, at
 18   *2 (N.D. Cal. Jan. 7, 2019). In Yousefi, the court found that evidence of financial
 19   interest “may be relevant to determining the credibility and potential bias” of the
 20   third party’s witnesses. Yousefi v. Delta Elec. Motors, Inc., 2015 WL 11217257, at
 21   *2 (W.D. Wash. May 11, 2015).
 22         Quibi’s Request No. 14 seeks relevant documents, and Eko’s complete
 23   refusal to produce any responsive documents is improper. In the spirit of
 24   cooperation, Quibi offered to modify Request No. 14 and limit its scope to
 25   “Documents sufficient to show any financing Eko is receiving in connection with
 26   the Litigation.” (Ex. I at 58.) Eko still refused. An order compelling production is
 27   warranted.
 28

                                               8
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 12 of 32 Page ID
                                 #:10328


  1                       b.     Eko’s Arguments Regarding RFP No. 14
  2         Quibi’s Requests for documents relating to litigation funding represent
  3   nothing more than harassment. Quibi has not made a plausible argument that the
  4   documents it seeks are relevant to the issues in this case. Furthermore, even if it
  5   could make a plausible case for relevance, Quibi has not even attempted to address
  6   eko’s privilege claim. Indeed, that Quibi’s Motion to Compel is objectively
  7   baseless is obvious from simply reading the cases Quibi cites in support of its
  8   harassment campaign – in not one of those cases did the court order a party to
  9   produce the types of documents Quibi seeks here.
 10         Quibi cites Impact Engine as establishing that certain documents related to
 11   litigation funding may be relevant to specific issues in the case. What Quibi has
 12   failed to tell the court, however, is that the court ultimately denied production of all
 13   of the documents sought by defendant, finding that all of the documents were
 14   protected by the work-product privilege. Impact Engine, Inc. v. Google LLC, 2020
 15   U.S. Dist. LEXIS 194517, at *3 (S.D. Cal. Oct. 20, 2020) (finding documents
 16   related to litigation funding protected as work product because they “were created
 17   because of the litigation they will fund”).
 18         Quibi’s citation to Continental Circuits is similarly misplaced. As an initial
 19   matter, the court in Continental Circuits found the litigation funding agreement
 20   potentially relevant as to “Plaintiff’s financial resources” in order “to refute any
 21   David vs. Goliath narrative at trial,” noting that there was evidence to suggest such
 22   a narrative would be in play. Continental Circuits, 435 F. Supp. 3d at 1019. Quibi
 23   has not made any argument that eko may pursue such a narrative here, nor has eko
 24   thus far pursued one. Furthermore, the litigation funding agreement at issue in
 25   Continental Circuits was never produced because, as in Impact Engine, the court
 26   found it to be protected work product. Id. at 1021.
 27         Finally, Quibi cites to Nelson for the proposition that fee agreements are
 28   discoverable if a market competitor is funding the litigation. Nelson, 2013 WL

                                              9
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 13 of 32 Page ID
                                 #:10329


  1   11687684, at *5-6. The court’s concern was about potential bias. Id. Nelson has
  2   no relevance to the instant case. First, Quibi is no longer in operation, so it cannot
  3   possibly be considered to have any competitors at all. Second, even if Quibi could
  4   and did have competitors, it is inconceivable that Elliott Management, a fund
  5   manager, could be considered a competitor of Quibi, a video content provider. 2
  6         Quibi’s suggestion that eko’s cited cases support Quibi’s position is equally
  7   without merit. The court in MLC did not hold that litigation funding agreements
  8   might be discoverable “when there was a specific, articulated reason to suspect bias
  9   or conflicts of interest,” as Quibi asserts, but rather acknowledged merely that other
 10   courts had held as much. MLC Intellectual Prop., 2019 WL 118595, at *2 (N.D.
 11   Cal. Jan. 7, 2019). In contrast, the MLC court found that because plaintiff had
 12   disclosed all persons with a financial interest in the case, potential jurors could be
 13   questioned about potential relationships with the funders and sources of potential
 14   bias. Id. Similarly, eko has disclosed the existence of its litigation funder and
 15   Quibi has not made any suggestion of bias that would warrant the discovery it
 16   seeks. See id. (“As such, Micron’s assertions of potential bias and conflicts of
 17   interest are speculative.”)
 18         Similarly, Quibi misrepresents the holding of Yousefi, suggesting that the
 19   court held that documents concerning litigation funding “may be relevant to
 20   determining the credibility and potential bias” of the third party’s witnesses.
 21   Yousefi, 2015 WL 11217257, at *2. This is a blatantly misleading representation of
 22   what the court said in Yousefi. In context, the court explained that, in general, the
 23
 24   2
        Quibi appears to rely on a quote from a Wall Street Journal article as support for
      its suggestion that Quibi and Elliott Management are competitors. Ex. A at 7 (“By
 25   financing the lawsuit against Quibi, Mr. Singer will be taking on Mr. Katzenberg,
      one of Hollywood’s biggest names and fiercest competitors.”) This quote, which
 26   was not uttered by Mr. Singer or Elliott Management, but is an opinion of the
      article’s author, even if it were reliable evidence of Elliott Management’s business
 27   activities, does not suggest that Quibi and Elliott Management are market
      competitors.
 28

                                              10
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 14 of 32 Page ID
                                 #:10330


  1   source of plaintiff’s funding was “not relevant to any claim or defense at issue.” Id.
  2   Rather, if the union funding the lawsuit “has not merely donated funds or expertise
  3   to pursue these claims but has an expectation of payment if and only if plaintiff
  4   prevails, evidence of that financial interest may be relevant to determining the
  5   credibility and potential bias of” the union witnesses who would testify at trial. Id.
  6   In contrast, there are no witnesses from Elliott Management who are expected to
  7   testify at trial as no one at Elliott Management has information relevant to any
  8   party’s claims or defenses. Therefore, there is no potential issue of credibility or
  9   potential bias to be explored that would justify requiring production of documents
 10   related to eko’s litigation funding.
 11          Eko provided Quibi with numerous case citations in its initial RFP responses
 12   on September 8, 2020 supporting its position that litigation funding documents are
 13   not generally discoverable. Five months later, Quibi has not been able to either
 14   articulate a plausible reason why such documents are relevant to the parties’ claims
 15   or defenses, nor has it managed to locate a single case that supports its position.
 16   Instead, Quibi resorts to misrepresentating the case law, and presenting misleading
 17   quotes taken out of context, in order to harass both eko and Elliott Management by
 18   moving to compel unwarranted discovery of irrelevant and privileged material.
 19          Eko maintains its objection that Request No. 14 seeks documents that are not
 20   relevant to any party’s claim and defenses, or constitute attorney work product or
 21   privileged communications that are not waived by being shared with a third party
 22   litigation funder. See, e.g., Hoist Fitness Sys., Inc. v. TuffStuff Fitness Int’l, Inc.,
 23   No. EDCV 17-1388-AB, 2018 WL 8193374, at *8 (C.D. Cal. May 14, 2018).
 24   Quibi’s motion should be denied.
 25                 2.     Quibi’s Request for Production No. 15
 26   QUIBI’S REQUEST FOR PRODUCTION NO. 15:
 27          All documents concerning Paul Singer, Elliott Management Corporation,
 28   Elliott Associates L.P., or Elliott International Limited, concerning any investment

                                               11
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 15 of 32 Page ID
                                 #:10331


  1   in Eko or involvement in the Litigation.
  2   EKO’S RESPONSE TO REQUEST FOR PRODUCTION NO. 15:
  3         Eko objects to this Request to the extent it seeks the production,
  4   identification, or disclosure of information protected by the attorney-client
  5   privilege, work-product doctrine, or any other applicable privilege or immunity.
  6   Eko objects to this Request on the ground that it is overly broad and/or unduly
  7   burdensome because it seeks production of “all” documents relating to the subject
  8   matter of the Request. Eko objects to this Request because the term “concerning” is
  9   overbroad and not limited to documents and information relevant to, and reasonably
 10   and proportionally directed to, the claims and defenses at issue in this case. Eko
 11   objects to this Request as overly broad and unduly burdensome to the extent it is
 12   not relevant to any claim or defense of any party, not reasonably calculated to lead
 13   to the discovery of admissible evidence, and/or not proportional to the needs of the
 14   case. See MLC Intellectual Prop., LLC v. Micron Tech., Inc., No. 14-CV-03657-SI,
 15   2019 WL 118595, at *2 (N.D. Cal. Jan. 7, 2019) (denying discovery related to third
 16   party litigation funding as “not relevant”); Benitez v. Lopez, No. 17-CV-3827-SJ-
 17   SJB, 2019 WL 1578167, at *2 (E.D.N.Y. Mar. 14, 2019) (same); VHT, Inc. v.
 18   Zillow Grp., Inc., No. C15-1096JLR, 2016 WL 7077235, at *1 (W.D. Wash. Sept.
 19   8, 2016) (same); Yousefi v. Delta Elec. Motors, Inc., No. C13-1632RSL, 2015 WL
 20   11217257, at *2 (W.D. Wash. May 11, 2015) (“Whether plaintiff is funding this
 21   litigation through savings, insurance proceeds, a kickstarter campaign, or
 22   contributions from the union is not relevant to any claim or defense at issue.”). Eko
 23   objects to this Request to the extent it is duplicative of other Requests.
 24         Subject to and without waiver of the foregoing general and specific
 25   objections, eko will not produce documents in response to this Request.
 26   EKO’S SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION
 27   NO. 15:
 28         Eko further responds that it will not produce documents in response to this

                                              12
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 16 of 32 Page ID
                                 #:10332


  1   Request because it is disproportionate to the needs of the case and the documents
  2   requested are not relevant to any party’s claims or defenses. See, e.g., MLC
  3   Intellectual Prop., LLC v. Micron Tech., Inc., No. 14-CV-03657-SI, 2019 WL
  4   118595, at *2 (N.D. Cal. Jan. 7, 2019) (denying discovery related to third party
  5   litigation funding as “not relevant”); Benitez v. Lopez, No. 17-CV-3827-SJ-SJB,
  6   2019 WL 1578167, at *2 (E.D.N.Y. Mar. 14, 2019) (same); VHT, Inc. v. Zillow
  7   Grp., Inc., No. C15-1096JLR, 2016 WL 7077235, at *1 (W.D. Wash. Sept. 8,
  8   2016) (same); Yousefi v. Delta Elec. Motors, Inc., No. C13-1632RSL, 2015 WL
  9   11217257, at *2 (W.D. Wash. May 11, 2015) (“Whether plaintiff is funding this
 10   litigation through savings, insurance proceeds, a kickstarter campaign, or
 11   contributions from the union is not relevant to any claim or defense at issue.”).
 12                       a.     Quibi’s Arguments Regarding RFP No. 15
 13         Eko’s documents related to Elliott and Mr. Singer concerning its investment
 14   and any involvement in the litigation are highly relevant to the “value” of Eko’s
 15   claims and sought-after “reasonable royalty,” as well as Eko’s underlying
 16   technology, and the extent to which Elliott is controlling the litigation.
 17         Discovery related to Elliott’s involvement is warranted, especially in light of
 18   Elliott’s proclaimed familiarity with the claims at issue. The Wall Street Journal
 19   reported that Elliott’s “agreement with Eko reflects its belief in Eko’s legal case and
 20   in the company’s technology.” (Ex. A at 7.) A few months later, DealBreaker
 21   alluded to Elliott and its executive Paul Singer’s understanding of Eko’s claims,
 22   specifically Mr. Singer’s belief that Quibi’s “Turnstyle technology that allowed the
 23   videos to work seamlessly well in either portrait or landscape . . . already belonged
 24   to [Eko], someone in which Elliott holds a stake and someone whose legal bills
 25   Elliott is paying.” (Ex. O at 112.)
 26         Documents related to Elliott’s involvement in the litigation that gave rise to
 27   its understanding of the case’s merits are likely to inform the purported value of the
 28   technology that Eko claims Quibi misappropriated, and therefore is discoverable.

                                              13
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 17 of 32 Page ID
                                 #:10333


  1   (See Quibi’s Arguments Regarding RFP No. 14, supra.) Other decisions support
  2   this conclusion. In Fulton, the court found that documents provided to a litigation
  3   funder “would be relevant information that could expand on the allegations of the
  4   Complaint, identify witnesses, and potentially be used for impeachment.” Fulton v.
  5   Foley, 2019 WL 6609298, at *4 (N.D. Ill Dec. 5, 2019). In Miller, the court found
  6   that documents provided to a litigation funder are relevant to plaintiff’s trade secret
  7   claims. Miller UK Ltd. v. Caterpillar, Inc., 17 F. Supp. 3d 711, 730 (N.D. Ill.
  8   2014).
  9         These documents also are relevant to understanding the extent to which
 10   Elliott is controlling the litigation, which in turn will be relevant to Quibi’s
 11   attorney’s fee and cost claim. Eko states that Elliott is not controlling the litigation,
 12   but this is contrary to what is reported in the media. Throughout this litigation, Eko
 13   and its representatives have touted Elliott’s involvement in funding the litigation
 14   against Quibi and taking an ownership interest in Eko. (Exs. C & P.) Courts have
 15   found that a litigation funder relationship is relevant to determining who the real
 16   party-in-interest is, which affects standing. Uniloc USA, Inc. v. Apple, Inc., 2020
 17   WL 7122617 , at *8 (N.D. Cal. Dec. 4, 2020) (holding plaintiff that defaulted on
 18   litigation funder’s loan and thus ceded rights in patent had lost standing); Uniloc
 19   USA, Inc. v. Motorola Mobility, LLC, 2020 WL 7771219 , at *1 (D. Del. Dec. 30,
 20   2020) (same) (appeal filed, No. 21-1555 (Fed. Cir. filed Jan, 19, 2021)). Moreover,
 21   Elliott’s involvement and direction of the case are relevant to Quibi’s anticipated
 22   request for attorney’s fees and the reasonableness of Eko continuing to pursue
 23   claims that the Court has ruled are unlikely to succeed.
 24         Quibi’s Request No. 15 concerning Elliott’s involvement in the litigation
 25   seek relevant documents subject to discovery under Rule 34. During the meet and
 26   confer process, Quibi offered to modify Request No. 15 to “Documents sufficient to
 27   show any financing of Eko by Paul Singer, Elliott Management Corporation, Elliott
 28   Associates L.P., or Elliott International Limited, or their involvement related to the

                                              14
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 18 of 32 Page ID
                                 #:10334


  1   decision-making process or control of the Litigation.” (Ex. I at 58.) Eko still
  2   refused to produce any responsive documents. An order overruling Eko’s
  3   objections is appropriate.
  4                       b.       Eko’s Arguments Regarding RFP No. 15
  5         Similar to Request No. 14, this Request seeks documents that are not relevant
  6   to any party’s claims or defense or that are privileged. Quibi’s Motion to compel
  7   production of these documents should be denied for the same reasons explained
  8   above.
  9         As it did in its argument regarding Request No. 14, Quibi misstates the
 10   holdings of each of the cases it cites. For example, Quibi suggests that the court in
 11   Fulton held that documents provided to a litigation funder are discoverable. In fact,
 12   the Fulton court held that almost all of the litigation funding related discovery was
 13   either not relevant or privileged. Fulton, 2019 WL 6609298, at *2-3 (litigation
 14   funding related documents not relevant to damages, settlement, or bias and
 15   documents provided to funder comprising attorney mental impressions privileged).
 16   The only types of documents the court ordered to be produced, to the extent they
 17   existed, were “non-opinion, fact-based materials that do not involve the mental
 18   impressions of counsel.” Id. at *4. This is a far narrower scope of documents than
 19   what Quibi has requested.
 20         Quibi further hypothesizes that Elliott is controlling this litigation and it
 21   needs discovery to determine the extent of that control. Quibi acknowledges that
 22   eko has informed Quibi that Elliott is not controlling the litigation, but Quibi, it
 23   seems, is not satisfied with eko’s representations. Instead, Quibi would have this
 24   Court believe that eko is misrepresenting the extent of Elliott’s involvement in this
 25   litigation because it found two news articles mentioning Elliott’s funding of the
 26   suit; however, neither of these articles even hint that Elliott is controlling the
 27
 28

                                              15
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 19 of 32 Page ID
                                 #:10335


  1   litigation, and certainly none contains any quotes from eko or Elliott to that effect.3
  2   Elliott does not have control over the litigation, as eko has repeatedly explained to
  3   Quibi.
  4            Quibi further suggests that discovery into the litigation funder relationship is
  5   necessary in order to determine the real-party-in-interest and confirm standing to
  6   bring this suit. Quibi fails to inform the Court, however, that it has requested
  7   documents relating to ownership of the patents-in-suit in Request No. 102, and eko
  8   has agreed to produce “documents sufficient to show eko has standing to file and
  9   pursue this litigation.”
 10            Yet again, Quibi cites inapplicable case law and misstates the holdings.
 11   First, in both Uniloc v. Apple and Uniloc v. Motorola, the patent owner had taken
 12   out a loan from Fortress, using a license to the patents as a security interest. 2020
 13   WL 7122617, at *1; 2020 WL 7771219, at *1. After the patentee defaulted,
 14   Fortress acquired the right to use and sublicense the patents, depriving the patent
 15   owner of standing. Id. at *8. Here, Elliott does not own the patents-in-suit and has
 16   not taken any license to the patents whether as security or otherwise. Thus, there is
 17   simply no parallel between Uniloc and the instant case.
 18            Quibi provides no plausible explanation for why the documents it requests
 19   are relevant to any issue in this litigation. As noted, eko has already agreed to
 20   produce documents sufficient to establish standing to bring suit.
 21            Eko maintains its objection that Request No. 15 seeks privileged documents
 22   that are not relevant to any party’s claim and defenses. Quibi’s motion should be
 23   denied.
 24
 25
      3
       The Politico article notes that “[t]he legal challenge to Quibi is being financed by
 26   Elliott Management, whose founder and president, PAUL SINGER, is one of the
      most influential powerbrokers in the Republican Party.” Ex. C at 12. The Variety
 27   article states “Elliott Management . . . has made an investment in interactive-video
      company Eko to fund its litigation against Quibi.” Ex. P at 113.
 28

                                                16
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 20 of 32 Page ID
                                 #:10336


  1                3.     Quibi’s Request for Production No. 16
  2   QUIBI’S REQUEST FOR PRODUCTION NO. 16
  3          Documents sufficient to show any financial interest by any person or entity in
  4   the outcome of this Litigation, including any agreements relating to such an
  5   interest.
  6   EKO’S RESPONSE TO REQUEST FOR PRODUCTION NO. 16
  7          Eko objects to this Request to the extent it seeks the production,
  8   identification, or disclosure of information protected by the attorney-client
  9   privilege, work-product doctrine, or any other applicable privilege or immunity.
 10   Eko objects to this Request as overly broad and unduly burdensome to the extent it
 11   is not relevant to any claim or defense of any party, not reasonably calculated to
 12   lead to the discovery of admissible evidence, and/or not proportional to the needs of
 13   the case. See MLC Intellectual Prop., LLC v. Micron Tech., Inc., No. 14-CV-
 14   03657-SI, 2019 WL 118595, at *2 (N.D. Cal. Jan. 7, 2019) (denying discovery
 15   related to third party litigation funding as “not relevant”); Benitez v. Lopez, No. 17-
 16   CV-3827-SJ-SJB, 2019 WL 1578167, at *2 (E.D.N.Y. Mar. 14, 2019) (same);
 17   VHT, Inc. v. Zillow Grp., Inc., No. C15-1096JLR, 2016 WL 7077235, at *1 (W.D.
 18   Wash. Sept. 8, 2016) (same); Yousefi v. Delta Elec. Motors, Inc., No. C13-
 19   1632RSL, 2015 WL 11217257, at *2 (W.D. Wash. May 11, 2015) (“Whether
 20   plaintiff is funding this litigation through savings, insurance proceeds, a kickstarter
 21   campaign, or contributions from the union is not relevant to any claim or defense at
 22   issue.”). Eko objects to this Request to the extent it is duplicative of other Requests.
 23          Subject to and without waiver of the foregoing general and specific
 24   objections, eko will not produce documents in response to this Request.
 25   EKO’S SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION
 26   NO. 16
 27          Eko further responds that it will not produce documents in response to this
 28   Request because it is disproportionate to the needs of the case and the documents

                                              17
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 21 of 32 Page ID
                                 #:10337


  1   requested are not relevant to any party’s claims or defenses. See, e.g., MLC
  2   Intellectual Prop., LLC v. Micron Tech., Inc., No. 14-CV-03657-SI, 2019 WL
  3   118595, at *2 (N.D. Cal. Jan. 7, 2019) (denying discovery related to third party
  4   litigation funding as “not relevant”); Benitez v. Lopez, No. 17-CV-3827-SJ-SJB,
  5   2019 WL 1578167, at *2 (E.D.N.Y. Mar. 14, 2019) (same); VHT, Inc. v. Zillow
  6   Grp., Inc., No. C15-1096JLR, 2016 WL 7077235, at *1 (W.D. Wash. Sept. 8,
  7   2016) (same); Yousefi v. Delta Elec. Motors, Inc., No. C13-1632RSL, 2015 WL
  8   11217257, at *2 (W.D. Wash. May 11, 2015) (“Whether plaintiff is funding this
  9   litigation through savings, insurance proceeds, a kickstarter campaign, or
 10   contributions from the union is not relevant to any claim or defense at issue.”).
 11                      a.     Quibi’s Arguments Regarding RFP No. 16
 12         Eko’s documents related to a third party’s financial interest in the litigation
 13   are discoverable. As discussed above, documents related to a third party’s
 14   financing agreement, potential bias, or involvement in the litigation are relevant and
 15   subject to discovery. (See Quibi’s Arguments Regarding RFP Nos. 14 & 15,
 16   supra.)
 17         Quibi is entitled to this discovery, especially as it relates to Elliott. As early
 18   as May, there were news reports on Elliott’s financial interest over Eko’s litigation
 19   and its hand at managing that financial interest. Deadline reported on May 12,
 20   2020 that Eko’s decision to file an amended complaint naming Jeffrey Katzenberg
 21   and five additional individuals as defendants was “a pretty clear effort to up the
 22   ante” “from the now Elliott Management-backed interactive-video company.” (Ex.
 23   B at 10.) On June 2, 2020, Above the Law reiterated the “unusual posture” of
 24   naming individual defendants, “coupled with the specter of Elliott looming large
 25   over settlement negotiations, considering it has already been reported to have taken
 26   an equity stake in Eko.” (Ex. Q at 117.) Backed by Elliott, “Eko has embraced an
 27   escalation-at-every-turn approach, clearly designed to force Quibi to the negotiating
 28   table hat-in-hand.” (Id.) But it was not until January 11, 2021, more than eight

                                              18
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 22 of 32 Page ID
                                 #:10338


  1   months after the Wall Street Journal reported that Elliott and Mr. Singer were
  2   financing Eko’s lawsuit for “an equity stake” (Ex. A at 5), that Eko disclosed Elliott
  3   as a party with a pecuniary interest in the outcome of the case. (2299 Dkt. 419.)
  4         Eko shirked its obligations under Fed. R. Civ. P. 7.1 for more than eight
  5   months. It now seeks to overlook its obligations under Fed. R. Civ. P. 34. Eko’s
  6   objections should be overruled and the documents produced.
  7                       b.     Eko’s Arguments Regarding RFP No. 16
  8         As with the Request Nos. 14 and 15, Quibi’s request for discovery into the
  9   litigation funding relationship should be denied. Quibi makes no substantial
 10   argument as to why these documents are relevant, stating only that it “is entitled to
 11   this discovery.” Not so. For all the reasons explained above, Quibi is not entitled
 12   to this discovery as the requested documents are either not relevant to any claims or
 13   defenses in this case or are privileged.
 14         Notably, Quibi does not make any rational argument for relevance as to this
 15   Request, nor does it cite a single case in support of production of these documents.
 16         Instead, Quibi resorts to quoting media sources such as Above the Law,
 17   cherry-picking what it apparently deems to be the most inflammatory phrases in the
 18   articles, none of which have anything to do with whether the discovery Quibi seeks
 19   is relevant. In fact, all these quotes establish is that Elliott has invested in eko.
 20   This is not, and has never been, a secret. And again, the quotes reveal only the
 21   articles’ authors’ speculation and conclusions. None quote statements made by eko
 22   or Elliott. And the fact that Elliott has taken an equity stake in eko does not
 23   establish the relevance of any of the documents Quibi seeks.
 24         None of the cases Quibi cites in support of compelling production of
 25   documents in response to Request Nos. 14-16 actually support Quibi’s position. In
 26   addition, Quibi has utterly failed to provide any plausible reason why the
 27   documents it seeks are relevant. Finally, even assuming a relevance argument
 28   could be made, Quibi did not even bother to address eko’s privilege claim with

                                                 19
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 23 of 32 Page ID
                                 #:10339


  1   respect to these documents.
  2         Eko maintains its objection that Request No. 16 seeks privileged documents
  3   and those that are not relevant to any party’s claim and defenses. Quibi’s motion
  4   should be denied.
  5         B.     Discovery Concerning Other Non-Privileged Evaluations of Eko’s
                   Claims and the Technology at Issue
  6
                   1.     Quibi’s Request For Production No. 104
  7
      QUIBI’S REQUEST FOR PRODUCTION NO. 104:
  8
            All documents relating to any investigation, analysis or assessment by Eko
  9
      regarding whether any entity has infringed the Asserted Eko Patents or Related Eko
 10
      Patents.
 11
      EKO’S RESPONSE TO REQUEST FOR PRODUCTION NO. 104:
 12
            Eko objects to this Request to the extent it seeks the production,
 13
      identification, or disclosure of information protected by the attorney-client
 14
      privilege, work-product doctrine, or any other applicable privilege or immunity.
 15
      Eko objects to this Request on the ground that it is overly broad and/or unduly
 16
      burdensome because it seeks production of “all” documents relating to the subject
 17
      matter of the Request. Eko objects to this Request because the term “relating to” is
 18
      overbroad and not limited to documents and information relevant to, and reasonably
 19
      and proportionally directed to, the claims and defenses at issue in this case. Eko
 20
      objects to this Request to the extent it seeks a legal conclusion, including as to
 21
      “infringement.”
 22
            Subject to and without waiver of the foregoing general and specific
 23
      objections, eko will not produce documents in response to this Request.
 24
      EKO’S SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION
 25
      NO. 104:
 26
            Eko further responds that it will not produce documents in response to this
 27
      Request because it is disproportionate to the needs of the case and the documents
 28

                                              20
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 24 of 32 Page ID
                                 #:10340


  1   requested include those that are not relevant to any party’s claims or defenses.
  2                       a.     Quibi’s Arguments Regarding RFP No. 104
  3         Eko’s documents related to its investigation, analysis, or assessment on
  4   whether any entity has infringed the asserted patents are relevant to the merits of
  5   Eko’s patent claims. Courts have found that a patentee’s infringement analysis of
  6   third parties not involved in the current litigation are relevant and discoverable.
  7   In Kajeet, the court found that plaintiff’s demand letters to third parties asserting
  8   claims of infringement of any asserted patent are relevant. Kajeet, Inc. v. Qustodio,
  9   LLC, 2019 WL 8060078, at *7 (C.D. Cal. Oct. 22, 2019). Specifically, “the
 10   communications could contain admissions against interest if plaintiff made
 11   infringement assertions to third parties that contradict those made to defendant,” or
 12   “reveal evidence of prior art, as well as help an accused infringer ascertain the
 13   extent of liability.” Id. In Finjan, the court found that a patentee’s expert reports
 14   from other cases are relevant when they contained infringement analysis of third
 15   parties related to the asserted patents. Finjan, Inc. v. Qualys Inc., 2020 WL
 16   4923964, at *3 (N.D. Cal. Aug. 21, 2020).
 17         Quibi’s Request No. 104 seeks documents relevant to understanding the
 18   scope of Eko’s patents and claims, potential prior art, and potential liability. Eko’s
 19   complete refusal to produce documents does not comply with the federal rules. The
 20   requested documents are particularly relevant because this Court has raised serious
 21   doubt about the merits of Eko’s patent infringement theories, and any analysis of
 22   potential infringement is relevant to the scope of Eko’s claims regarding its patents.
 23   (2250 Dkt. 260 [order dated Dec. 30, 2020, denying Eko’s requested injunction].)
 24         Eko hides behind its boilerplate objections to withhold relevant documents.
 25   Yet Eko provides no specific objections justifying its refusal to produce responsive
 26   documents. Eko should be ordered to comply with the rules of discovery.
 27                       b.     Eko’s Arguments Regarding RFP No. 104
 28         Quibi’s Request No. 104 seeks documents that are not only privileged, but

                                              21
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 25 of 32 Page ID
                                 #:10341


  1   also not relevant to any party’s claims or defenses in this action. Quibi has not
  2   cited any case law that supports its argument that eko’s analysis of a third party’s
  3   potential infringement of eko’s patents is in any way relevant to Quibi’s
  4   infringement of eko’s patents, or that such materials are discoverable. Nor could it.
  5   Eko’s investigative analysis of unrelated potential third party infringers’ activities
  6   in anticipation of litigation is plainly work product and involving its counsel,
  7   subject to the attorney-client privilege. Navajo Nation v. Confederated Tribes &
  8   Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir.2003);
  9   Alzheimer’s Inst. of Am. v. Elan Corp. PLC, No. C-10-482-EDL, 2011 WL
 10   13153282, at *2-3 (N.D. Cal. Sept. 19, 2011) (finding inventorship analysis created
 11   prior to litigation was protected as work product).
 12         Quibi cites two cases in support of its demand that eko produce documents
 13   related to any investigation into potential infringement of eko’s patents by third
 14   parties. First, Quibi cites Kajeet for the proposition that demand letters sent to third
 15   parties are discoverable. Kajeet, 2019 WL 8060078, at *7. What Quibi fails to
 16   mention, however, is that Quibi requested demand letters to third parties in its
 17   Request No. 105. Eko responded to Request No. 105 by offering to meet and
 18   confer regarding scope. Quibi did not respond or object to eko’s response to
 19   Request No. 105 and that Request is not the subject of this Motion. Kajeet does not
 20   stand for the proposition that work product and privileged investigative analyses,
 21   which are entirely different from demand letters sent to third parties, are
 22   discoverable.
 23         Second, Quibi cites Finjan for the proposition that a patentee’s expert reports
 24   from other cases might be relevant. Specifically, Finjan holds that “infringement
 25   analysis also typically describes how the expert interprets the scope of the patents
 26   and claims” and that it is “relevant to see an expert’s prior opinions about the same
 27   patents.” Finjan, Inc., 2020 WL 4923964, at *3. But Quibi has never requested
 28   expert reports from other cases in the context of this Request. Rather, its focus here

                                              22
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 26 of 32 Page ID
                                 #:10342


  1   is privileged work product analyses, and again, Quibi fails to mention that it
  2   specifically requested litigation materials in a different Request, No. 147, which is
  3   not at issue in this Motion. Indeed, as Quibi is well aware, there are no other cases
  4   where eko has asserted its patents against third parties, so there are no such expert
  5   reports to produce. Thus, the holding in Finjan has no relevance to the instant
  6   dispute.
  7         In fact, what Quibi seeks by this Request is not demand letters or expert
  8   reports. Quibi seeks documents related to analyses of products not at issue in this
  9   lawsuit, that are not owned by any party to the suit, and that have nothing to do
 10   with any of the claims or defenses at issue in this suit. Quibi argues, without
 11   support, that such documents may be “relevant to the merits of Eko’s patent
 12   claims.” But Quibi provides no explanation whatsoever as to how a privileged,
 13   work product analysis of a third party’s potential infringement could possibly be
 14   relevant to the merits of eko’s infringement claim against Quibi. Quibi has not
 15   cited a single case that would support a finding that such analyses would be
 16   relevant and non-privileged, and eko is unaware of any case that so holds.
 17         Eko maintains its objection that Request No. 104 seeks documents that are
 18   not relevant to any party’s claim and defenses. Quibi’s motion should be denied as
 19   to this Request.
 20         C.     Discovery as to Other Products That Allegedly Practice Eko’s
                   Invention
 21
                   1.    Quibi’s Request For Production No. 124
 22
      QUIBI’S REQUEST FOR PRODUCTION NO. 124
 23
            Documents sufficient to identify any third party product that Eko believes to
 24
      practice the Asserted Eko Patents.
 25
      EKO’S RESPONSE TO REQUEST FOR PRODUCTION NO. 124:
 26
            Eko objects to this Request to the extent it seeks the production,
 27
      identification, or disclosure of information protected by the attorney-client
 28

                                             23
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 27 of 32 Page ID
                                 #:10343


  1   privilege, work-product doctrine, or any other applicable privilege or immunity.
  2   Eko objects to this Request as overly broad and unduly burdensome to the extent it
  3   is not relevant to any claim or defense of any party, not reasonably calculated to
  4   lead to the discovery of admissible evidence, and/or not proportional to the needs of
  5   the case. Eko objects to this Request as premature as it seeks information that is
  6   properly the subject of expert reports and expert discovery. Eko objects to the
  7   extent this Request calls for the production of documents or information beyond the
  8   scope of permissible discovery under Rule 26. Eko objects to this Request as
  9   premature to the extent it requires a response premised on a construction and
 10   understanding of the meaning of certain patent claim terms before Quibi has
 11   identified its proposed claim constructions and before the Court has construed the
 12   meaning and scope of the asserted claims.
 13         Subject to and without waiver of the foregoing general and specific
 14   objections, eko will not produce documents in response to this Request.
 15   EKO’S SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION
 16   NO. 124:
 17         Eko further responds that it will not produce documents in response to this
 18   Request because it is disproportionate to the needs of the case.
 19                       a.     Quibi’s Arguments Regarding RFP No. 124
 20         Quibi’s Request No. 124 seeks Eko’s identification of third party products
 21   that may practice the asserted patents, which is relevant to the merits of Eko’s
 22   patent claims. A patentee’s analysis of third parties is still relevant and
 23   discoverable when it may reveal contradicting admissions, evidence of prior art,
 24   and extent of liability. (See Quibi’s Arguments Regarding RFP No. 104, supra.) In
 25   addition, an identification of other products that Eko contends practices the asserted
 26   patents is highly relevant to Quibi’s understanding of Eko’s patent claims. In
 27   Phoenix, the court found that plaintiff’s correspondence with third parties related to
 28   license negotiations were relevant to the defendant “ascertain[ing] the extent” of its

                                              24
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 28 of 32 Page ID
                                 #:10344


  1   liability and “formulat[ing] an appropriate litigation strategy.” Phoenix Sols. Inc. v.
  2   Wells Fargo Bank, N.A., 254 F.R.D. 568, 582 (N.D. Cal. 2008).
  3         These documents also may be probative of any use or disclosures of Eko’s
  4   alleged trade secret. The Court has acknowledged the thin line that Eko has drawn
  5   between its alleged ORTS trade secret and the disclosures in its ’765 patent—that
  6   the ’765 discloses the idea of seamlessly transitioning video from portrait to
  7   landscape, and that the ORTS trade secret is a particular implementation of that
  8   idea. (2299 Dkt. 193 at 3-4; 201 at 14-15; 409 at 4-5.) In light of the overlap, an
  9   identification of third party products that may practice Eko’s asserted patents,
 10   including the ’765 patent, may reveal highly relevant information on whether third
 11   parties or competitors may have used or received Eko’s alleged trade secret in
 12   practicing Eko’s asserted patents. This, in turn, will be relevant to whether Eko has
 13   a protectable trade secret. In SPS Techs., the Court ordered plaintiff to produce
 14   documents related to third parties that had access to the alleged trade secret at issue.
 15   SPS Techs., LLC v. Briles Aerospace, Inc., 2019 WL 2619646, at *3 (C.D. Cal.
 16   June 6, 2019).
 17         Eko’s boilerplate objections and outright refusal to produce documents are
 18   inappropriate. Eko should be ordered to comply with its discovery obligations and
 19   produce these highly relevant documents.
 20                       b.    Eko’s Arguments Regarding RFP No. 124
 21         As with Request No. 104, Quibi’s Request No. 124 seeks documents that are
 22   not relevant to eko’s claims or Quibi’s defenses. And, again, Quibi’s argument
 23   misrepresents the nature of the documents it seeks and cites to case law that is not
 24   applicable to this Request.
 25         Quibi cites Phoenix in support of the proposition that correspondence with
 26   third parties related to licensing negotiations is relevant and discoverable. What
 27   Quibi again fails to recognize is that Request No. 104 does not seek such
 28   documents. And, again, Quibi fails to inform the Court that licenses and documents

                                              25
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 29 of 32 Page ID
                                 #:10345


  1   related to licenses are covered by other Requests not at issue in this Motion. For
  2   example, Request Nos. 7 seeks “All documents that relate to any proposed or actual
  3   joint venture or business relationship between Eko and any third party related in
  4   any way to the Covered Eko Products or Asserted Eko Patents.” In response, eko
  5   agreed to produce “licenses and joint venture agreements under which any or all of
  6   the patents-in-suit or ORTS trade secret are licensed.” In addition, Request No. 137
  7   seeks documents relating to revenues from licenses, Request No. 141 seeks
  8   documents related to “Eko’s licensing policies or strategies,” Request No. 142
  9   seeks documents “documents constituting or relating to . . . [inter alia] license
 10   agreements,” and Request No. 145 seeks communications with “third parties
 11   regarding actual or potential licensing activities.” Thus, to the extent Quibi seeks
 12   documents related to license negotiations with third parties, such documents will be
 13   produced in response to this multitude of duplicative Requests.
 14         Quibi’s citation to SPS Technologies fares no better. The documents at issue
 15   in SPS Technolgogies were specifically related to third parties’ access to plaintiffs’
 16   trade secret. As the court noted, these documents were relevant to whether plaintiff
 17   used reasonable efforts to maintain the secrecy of its trade secrets. Id. Again, these
 18   types of documents are covered by other Requests not the subject of this Motion,
 19   including, but not limited to, Request No. 44 (seeking eko’s “non-disclosure
 20   agreements with third-parties). And again, these are not the categories of
 21   documents Quibi actually seeks in Request No. 124, which is directed to the
 22   identification of “any third party product that Eko believes to practice the Asserted
 23   Eko Patents.” Indeed, documents related to third-party access to eko’s trade secrets
 24   are not related in any way to, and would not be responsive to, this Request.
 25         Quibi has not cited any cases that stand for the proposition that what Quibi
 26   actually seeks in this RFP is relevant to any of the claims or defenses in this case.
 27   Indeed, this is because it could not – there is no case law that supports Quibi’s
 28   position, as revealed by Quibi’s obfuscation. The case law Quibi cites supports

                                             26
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 30 of 32 Page ID
                                 #:10346


  1   only the relevance of documents Quibi has sought in, and eko has agreed to produce
  2   in response to, other Requests.
  3         Eko maintains its objection that Request No. 124 seeks documents that are
  4   not relevant to any party’s claim and defenses. Therefore, as with the other
  5   Requests Quibi has no basis for moving to compel and this Motion should be
  6   denied.
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            27
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 31 of 32 Page ID
                                 #:10347


  1   Dated: February 16, 2021
  2   MORRISON & FOERSTER LLP                  GOODWIN PROCTER LLP
  3
  4   By: /s/ Benjamin J. Fox                  By: /s/ Darryl M. Woo
  5       Benjamin J. Fox                          Darryl M. Woo

  6       Michael A. Jacobs (CA SBN 111664)        I. Neel Chatterjee (SBN 173985)
          mjacobs@mofo.com                         nchatterjee@goodwinlaw.com
  7       Thomas J. Pardini (CA SBN 313401)        Elizabeth J. Low (SBN 308098)
          tpardini@mofo.com                        elow@goodwinlaw.com
  8       425 Market Street                        601 Marshall Street
          San Francisco, CA 94105-2482             Redwood City, CA 94063
  9       Telephone: (415) 268-7000                Telephone: (650) 752-3100
          Facsimile: (415) 268-7522                Facsimile: (650) 853-1038
 10
          Benjamin J. Fox (CA SBN 193374)          Darryl M. Woo (SBN 100513)
 11       bfox@mofo.com                            dwoo@goodwinlaw.com
          Ryan J. Malloy (CA SBN 253512)           Three Embarcadero Center
 12       rmalloy@mofo.com                         San Francisco, CA 94111
          Soo J. Park (CA SBN 300988)              Telephone: (415) 733-6000
 13       spark@mofo.com                           Facsimile: (415) 677-9041
          707 Wilshire Boulevard, Suite 6000
 14       Los Angeles, CA 90017-3543               Cindy Chang (pro hac vice)
          Telephone: (213) 892-5200                (cindychang@goodwinlaw.com)
 15       Facsimile: (213) 892-5454                620 8th Avenue
                                                   New York, New York 10018
 16       Attorneys for Defendants                 Telephone: (212) 813 8800
          QUIBI HOLDINGS, LLC, WNDRCO              Facsimile: (212) 355-3333
 17       HOLDINGS, LLC, QBI HOLDINGS,
          LLC, NEW QBI, LLC, JEFFREY               Christie Larochelle (pro hac vice)
 18       KATZENBERG, CLIFTON L.                   (clarochelle@goodwinlaw.com)
          SMITH, JR., JOSEPH BURFITT,              100 Northern Avenue
 19       ROBERT A. POST, JR., ERIC                Boston, MA 02210
          BUEHL, and BLAKE BARNES                  Telephone: (617) 570-1000
 20                                                Facsimile: (617) 523-1231

 21                                                 Attorneys for Plaintiffs
                                                   JBF INTERLUDE 2009 LTD.
 22                                                and INTERLUDE US, INC.
                                                   d/b/a EKO
 23
 24
 25
 26
 27
 28

                                         28
Case 2:20-cv-02250-CAS-SK Document 279-2 Filed 02/16/21 Page 32 of 32 Page ID
                                 #:10348


  1                        Attestation of Concurrence of Signatories
  2          I, Benjamin J. Fox, in accordance with Local Rule 5-4.3.4(a)(2)(i), hereby
  3   attest that all signatories listed above, and on whose behalf this filing is submitted,
  4   concur in the filing’s content and have authorized the filing.
  5
  6
  7                                                 /s/ Benjamin J. Fox
                                                    BENJAMIN J. FOX
  8
  9   sf-4428845

 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              29
